Citation Nr: 1453911	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I, to include as due to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide and/or chemical exposure.  

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide and/or chemical exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record on appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the appellant also has an electronic Virtual VA paperless claims file.  The Virtual VA file contains an August 2006 Social Security Administration (SSA) letter informing the Veteran that he qualifies for disability benefits.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his diabetes mellitus type I, prostate cancer, and Parkinson's disease are a result of his exposure to herbicides, including Agent Orange, and other chemicals while stationed in Guam from October 1966 to June 1967.  However, his service personnel records reflect that he was in fact stationed in Guam from October 1966 to April 1968.  He reported that, while his military occupational specialty (MOS) was communication equipment repairman, he was often required to assist with the lifting of bombs into B52s heading for Vietnam.  He testified at the August 2014 hearing that he often smelled and tasted a chemically metallic quality to the air while loading the aircrafts.  He further noted that some barrels were labeled Agent Orange and contained a liquid or gel-like substance.  The Veteran also reported exposure to other chemicals, such as JP4 and jet fuel.  He further reported possible chemical exposure while stationed at March Air Force Base in California in 1962 or 1963.  However, his service personnel records reflect that he was stationed at March Air Force Base from June 1964 to June 1966.

In an effort to verify the Veteran's alleged herbicide exposure, the AOJ requested information with respect to herbicide exposure in Guam during the Vietnam Era.  A DPRIS response dated December 2010 concluded that there was no herbicide spraying, testing, storage or usage in Guam.  A separate DPRIS response noted that a search was done for the Veteran's unit from January 1967 to March 1967, as such requests can only be made for a sixty day period at a time.  

While the DPRIS response notes no herbicides in Guam, the Veteran has submitted Internet research and articles indicating that Agent Orange and other herbicides were in fact used in Guam and have been linked to the disabilities of other Veterans.  The Board notes that the Veteran was stationed in Guam from October 1966 to April 1968.  Thus, the AOJ did not request information for the full time period at issue.  Furthermore, no inquiry was made as to any possible herbicide exposure at March Air Force Base in California from June 1964 to June 1966.  Therefore, remand is necessary to further contact the Joint Services Records Research Center (JSRRC) or other depositories to obtain information for the complete time period from October 1966 to April 1968 and for the Veteran's time at the March Air Force Base in California.  

Moreover, in light of the Veteran's statements and the research material he has submitted, the Board finds that the Veteran should be afforded VA examinations with respect to his claims of service connection for diabetes mellitus type I, residuals of prostate cancer, and Parkinson's disease.  In this regard, such should only be conducted with regard to the Veteran's claims regarding prostate cancer and Parkinson's disease if herbicide exposure is not verified as such diseases are acknowledged to presumptively related to herbicide exposure by VA regulation.  In offering any opinions, the examiner must consider the Veteran's statements with respect to his alleged exposure to chemicals other than herbicides, to include JP4 and jet fuel.

Furthermore, a review of the record shows that there may be relevant SSA records that have not been obtained and associated with the claims file.  An August 2006 SSA letter revealed that the Veteran qualified for and would begin receiving SSA disability benefits.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Finally, with respect to outstanding records, the Board notes that the most recent treatment records associated with the record are a private treatment record dated March 2011 and a VA treatment record dated January 2011.  Thus, more recent treatment records may exist.  Therefore, while on remand, VA treatment records since January 2011 should be obtained and associated with the claims file.  Furthermore, the Veteran should be afforded the opportunity to identify non-VA healthcare providers who have treated him for his diabetes mellitus type I, prostate cancer residuals or Parkinson's disease.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his diabetes mellitus type I, residuals of prostate cancer or Parkinson's disease since January 2011.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the JSRRC (and/or any other relevant facility/ies) to request detailed unit information for the 27th Command Squadron for each two-month periods from October 1966 to April 1968 at Anderson Air Force Base in Guam to determine whether such came into contact with Agent Orange or other herbicides.  An inquiry should also be made as to whether the Veteran had herbicide exposure while stationed at March Air Force Base in California for two-month periods from June 1964 to June 1966.  

If any contacted entity references a more appropriate facility from which to obtain the above-noted information, contact such facility.  All requests and responses received should be associated with the claims file.  

4.  After completing the above development and all outstanding records have been associated with the record, the Veteran should be afforded a VA examination to determine the nature and etiology of his diabetes mellitus, type I.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should confirm the diagnosis of diabetes mellitus, type I.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his active military service, to include his alleged reports of exposure to chemicals other than herbicides, i.e., JP4 and jet fuel, while serving in Guam and while stationed at March Air Force Base in California.  If, and only if, herbicide exposure is verified, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type I, is related to such exposure. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  If and only if the Veteran's exposure to herbicides has not been verified following the above development, and all outstanding records have been associated with the record, the Veteran should be afforded VA examinations to determine the nature and etiology of his residuals of prostate cancer.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should identify all current diagnoses or symptoms related to the Veteran's prostate cancer, to include urinary urgency, hematuria, and incontinence.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer, resulting in the identified residuals, had onset during, or is otherwise related to, his active military service, to include his alleged reports of exposure to chemicals other than herbicides, i.e., JP4 and jet fuel, while serving in Guam and while stationed at March Air Force Base in California.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

6.  If and only if the Veteran's exposure to herbicides has not been verified following the above development, and all outstanding records have been associated with the record, the Veteran should be afforded VA examinations to determine the nature and etiology of his Parkinson's disease.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should confirm the diagnosis of Parkinson's disease.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disease had onset during, or is otherwise related to, his active military service, to include his alleged reports of exposure to chemicals other than herbicides, i.e., JP4 and jet fuel, while serving in Guam and while stationed at March Air Force Base in California.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

